OPINION OF THE COURT
COOK, Judge:
In an effort to comply with United States v. Booker, 5 M.J. 238 (C.M.A.1977), the trial judge in this case interrogated the appellant concerning the admissibility of an Article 15, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 815, record. The judge, however, failed to advise the appellant preliminarily of his right to decline to answer such inquiries. This is violative of the appellant’s rights under the Fifth Amendment to the Constitution of the United States. United States v. Gordon, 5 M.J. 653 (A.C.M.R. 28 April 1978).
We find beyond a reasonable doubt, however, that the admission of this item of evidence did not inure to the prejudice of the appellant. United States v. Moore, 1 M.J. 390 (C.M.A.1976); United States v. Ward, 1 M.J. 176 (C.M.A.1975).
The findings of guilty and the sentence are AFFIRMED.
Senior Judge CARNE concurs.